STEINBERG, Judge,
concurring in part and dissenting in part:
I join in the judgment of the Court in dismissing (for lack of ease or controversy) the EAJA application and denying the request for sanctions. I vote to deny sanctions because I believe the proper course is issuance of a show cause order by the panel to counsel for the Secretary as to why the matter of his conduct should not be referred to the Court’s Committee on Admission and Practice, pursuant to Rule 2(d)(1) of the Court’s Rules of Admission and Practice, for investigation, review,- and report. I join in calling to the attention of counsel that a matter of professional conduct is most appropriately directed to the Court not as part of a case but as part of a grievance pursuant to that Rule. To the extent that the Court is not issuing a Rule 2(d)(1) show-cause order I respectfully dissent.
In reflecting on this highly regrettable matter, it occurs to me that counsel for the Secretary has had ample opportunity either to provide substantiation for his allegations regarding appellant’s counsel or to retract those allegations. I am at a loss to understand why he has done neither.